DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 11/23/2022, is acknowledged.

3.  Claims 3-4, 9, 11 and 13-25 are pending and under examination.

4.  Applicant’s IDS, filed 11/23/2020, is acknowledged. 

5. There appears to be discrepancy between the Sequence Listing and the specification.  All CDRL2 of SEQ ID NOs: 2, 8, 14, 20, 26 and 32 on Tables A&1, list three specific amino acid residues for the CDRL2 (see also pages 1, 3, 22).  The Sequence Listing filed 11/23/2020 indicate that CDRL2 of SEQ ID NOs: 2, 8, 14, 20, 26 and 32 contains four amino acid residues.  For Example, Tables A and 1 list CDRL2 as SEQ ID NO: 2 (EGN), while the Sequence Listing indicate SEQ ID NO: 2 (EGNX). Correction is required.


6. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


7.  Claims 3-4, 9, 11 and 13-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 3 and 4 encompass a genus of anti-CD47 antibodies comprising 6 CDRs, wherein the CDRL2 comprising modifications in the SEQ ID NOS: 2 (EGNX), 8 (YTSX), 14 (WASX), 20 (YTSX), 26 (YTSX), 32 (RASX).

Claims 9 and 13 encompass a genus of anti-CD47 antibodies comprising partial sequences: “a peptide having at least 90%  sequence identify to SEQ ID NO: X”.

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of binding to a human CD47.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.

The specification at [0139] discloses that hybridoma clones D8S1, D28S1, D36S4, D41S2, D96S1 and D125S3 were selected for hybridoma sequencing. The amino acid and polynucleotide sequences of the variable regions of the antibodies are provided in Table 1 [0140].

Table A discloses the CDR combinations for anti-CD47 antibodies:

    PNG
    media_image1.png
    285
    817
    media_image1.png
    Greyscale



The specification at [0034] discloses that the term "polypeptide" refers to any chain or chains of two or more amino acids, and does not refer to a specific length of the product. Thus, peptides, dipeptides, tripeptides, oligopeptides, "protein," "amino acid chain," or any other term used to refer to a chain or chains of two or more amino acids, are included within the definition of "polypeptide," and the term "polypeptide" may be used instead of, or interchangeably with any of these terms.

The claims 3-4 encompass anti-CD47 antibodies in which modification of the amino acids VL CDR2 region of SEQ ID NOs: 2, 8, 14, 20, 26, and 32 addition and substitution of one amino acid, i.e., addition of an amino acid (X) and up to 20 amino acid modification to amino acid X.  

It is unlikely that antibodies or fragments thereof as defined by the claims which may contain a single amino acid addition to the CDRL2 of the D8S1, D28S1, D36S4, D41S2, D96S1 and D125S3 antibody fused to framework sequence, have the required binding function.    The specification provides no direction or guidance regarding how to produce anti-CD47 antibodies as broadly defined by the claims.  Undue experimentation would be required to produce the invention commensurate with the scope of the claims from the written disclosure alone.  Further, the specification does not teach that a functional antibody can be obtained by adding any amino acid to C-terminal of CDRL2 region.  The additional amino acid would shift  the position of framework 3 and 4 as well as the CDRL4, the specification fails to show such antibodies would be functional anti-CD47 antibodies.  

Regarding the amino acid substations in variable region one skilled in the art have recognized challenge and trade-offs once it is applied in antibody. Rabia et al (Biochem Eng J. 2018 September 15; 137: 365-374) states that optimize antibody properties (affinity, specificity, stability, solubility and effector functions) with amino acid substitutions is challenge and is always trade-offs and states that an outstanding challenge in the field is that optimizing properties such as antibody affinity can lead to defects in other properties such as antibody stability, specificity and solubility. The resulting trade-offs between improvements in some antibody properties and reductions in others highlight that they are often interdependent and cannot be easily separated (introduction). Rabia et al further state given that the maximal chemical diversity of antibody CDRs is unimaginably large (>1078 antibody variants based on 20 different amino acids at ~60 sites in the CDRs), it is extremely challenging to define the sequence determinants of antibody specificity (para 2).

Regarding the “peptide” recited in claims 9 and 13, the claims read on partial sequences.  Given that Claims 9 and 13 depends indirectly form claim 3, then the peptide must contain at least the 6CDRs recited in claim 3 and up to 10% variation thereof.  The claimed variants can have amino acid substitutions as compared to the VHCDRs and VLCDRs of the claimed antibodies. There are no drawings or structural formulas disclosed of peptide variants that mimic the anti-CD47 antibody binding.   There are no teachings in the specification regarding which amino acid of peptide variants that can be substituted while retaining the ability of the fragment to mimic the anti-CD47 antibodies binding. Further, there is no art-recognized correlation between any structure of the peptide variants and the activity of mimicking the anti-CD47 antibody, based on which those of ordinary skill in the art could predict which amino acids can be substituted from peptide variant without losing the binding effect to CD47. Consequently, there is no information about which amino acids can vary from any peptide varaints in the claimed genus of peptide variants and still retain the ability to mimic the binding to CD47.


With respect to the recitation peptide variants of the VHCDRs and VLCDRs  the Examiner directs Applicant's attention to the training material given by Bennett Celsa, Example 2: (Ab genus: modified CDR's) slides 34-40. Example 2 of the Training material which requires that the claims explicitly recite the binding antigen in addition to all 6 CDR regions for fulfillment of the written description requirements under § 112, ¶1. Slide 39 indicates that a claim encompasses antibodies with 6 intact CDRs as well as a subgenus of antibodies that encompass up to 10% variation (fragments and/or analogs) in the 6 CDRs lacks written description. Slide 40 provide the conclusion that, a single antibody species would not be deemed by one of skill in the art to be representative of a claim that defines an antibody that binds antigen X comprising at least 90% homology to the 6 CDR of the VH and VL chains.

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 

 
8.  No claim is allowed.

9.  The state of the art with respect to treating cancer and fibrosis with anti-CD47 antibodies:

 (i) Takimoto et al. The Macrophage ‘Do not eat me’ signal, CD47, is a clinically validated cancer immunotherapy target. INDUSTRY CORNER: PERSPECTIVES AND CONTROVERSIES, 30(3):P486-489, MARCH 01, 2019.

(ii) Chao et al. The CD47-SIRPα Pathway in Cancer Immune Evasion and Potential Therapeutic Implications.  Curr Opin Immunol. 2012 April ; 24(2): 225–232.

(iii) Hayat et al. CD47: role in the immune system and application to cancer therapy.  Cellular Oncology (2020) 43:19–30.

(iv) Wernig et al. Unifying mechanism for different fibrotic diseases. PNAS, 114(18):4757-4762, 2017.  

(v) Tao et al.  CD47 Deficiency in Mice Exacerbates Chronic Fatty Diet-Induced Steatohepatitis Through Its Role in Regulating Hepatic Inflammation and Lipid Metabolism.  Front Immunol. 2020 Feb 25;11:148.

(vi) Lerbs et al. CD47 prevents the elimination of diseased fibroblasts in scleroderma.  JCI Insight. 2020 Aug 20; 5(16): e140458.

(vii) Gao et al. THBS1/CD47 Modulates the Interaction of γ-Catenin With E-Cadherin and Participates in Epithelial–Mesenchymal Transformation in Lipid Nephrotoxicity.  Front Cell Dev Biol. 2020; 8: 601521.

(viii) Cui et al.  Activation of JUN in fibroblasts promotes pro-fibrotic programme and modulates protective immunity.  Nature Communications volume 11, Article number: 2795 (2020).

(ix) Conger, K., Fibrosis reversed when ‘don’t eat me’ signal blocked. Stanford Medicine News Center., pages 1-5. April 17, 2017.

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 9, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644